PER CURIAM.
After multiple violations of probation and community control, appellant was sentenced in excess of the guidelines for his conviction of delivery and possession of cocaine. The trial judge did not provide written reasons for departure but indicated at sentencing that it was for the previous violations of probation.
Even if the trial judge had listed the multiple violations of probation in a written departure order, that is not a valid reason to depart from the guidelines. Williams v. State, 594 So.2d 273 (Fla.1992). However, pursuant to that case it is permissible to “bump up” one cell for each violation of probation. We, therefore, reverse the sentence and remand for resentencing in compliance with Williams. Otherwise, affirmed.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.